Citation Nr: 0934458	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-39 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for left knee with 
internal derangement and synovitis, chronic, with 
degenerative joint disease, evaluated as 10 percent disabling 
prior to June 17, 2008.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability, claimed as due to the Veteran's service-
connected left knee with internal derangement and synovitis, 
chronic, with degenerative joint disease.

3.  Entitlement to an increased rating for left knee with 
internal derangement and synovitis, chronic, with 
degenerative joint disease, evaluated as 30 percent disabling 
from August 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
January 2006.  A statement of the case was issued in October 
2006, and a substantive appeal was received in December 2006.  
The Veteran testified at a July 2009 Board video conference 
hearing at the RO; the transcript is of record.    

The November 2005 rating decision denied entitlement to a 
disability rating in excess of 10 percent for service-
connected left knee disability.  Per an August 2008 rating 
decision, the RO granted a temporary total rating due to 
treatment for service-connected left knee disability 
requiring convalescence pursuant to 38 C.F.R. § 4.30, for the 
period from June 17, 2008, to July 31, 2009.  For the period 
from August 1, 2009, the RO assigned a 30 percent disability 
rating.  Although an increased rating was granted, the issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned and the schedular rating was not 
assigned during the entire period of the appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The Board notes that the 
appeal encompasses entitlement to an increased disability 
rating prior to June 17, 2008, and from August 1, 2009.  

The issues of entitlement to service connection for right 
knee disability, on the merits; and entitlement to an 
increased rating for left knee with internal derangement and 
synovitis, chronic, with degenerative joint disease, 
evaluated as 30 percent disabling from August 1, 2009, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  Prior to June 17, 2008, the Veteran's service-connected 
left knee disability is manifested by extension limited to 10 
degrees with pain, weakness, and fatigability, but with no 
objective findings of limitation of flexion, recurrent 
subluxation or lateral instability.  

2.  In a May 1997 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for right knee 
disability; the Veteran did not file a notice of 
disagreement.

3.  In March 2005, the Veteran filed a request to reopen his 
claim of service connection for right knee disability

4.  Additional evidence received since the RO's May 1997 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection for right knee disability, and raises a 
reasonable possibility of substantiating the claim of service 
connection. 


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for left knee with internal 
derangement and synovitis, with degenerative joint disease, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003, 5260, 5261  
(2008).

2.  The May 1997 RO decision which denied entitlement to 
right knee disability is final.  38 U.S.C.A. § 7105(c) (West 
2002).

3.  New and material evidence has been received since the May 
1997 denial, and the claim of service connection for right 
knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In light of the favorable decision as it relates to 
determination that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for right knee disability, no further discussion 
of VCAA is necessary at this point.  The matter of VCAA 
compliance with regard to the merits of the issue will be 
addressed in a future merits decision after action is 
undertaken as directed in the remand section of this 
decision.  

Duty to Notify

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in April 2005.  The letter predated the 
November 2005 rating decision.  See id.  Subsequently, the 
Veteran was issued another VCAA letter in June 2008.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  The November 2005 and June 2008 letters 
have clearly advised the Veteran of the evidence necessary to 
substantiate his claim for an increased rating. 

In March 2006 and June 2008, the Veteran was provided with 
notice of the types of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to an increased rating 
prior to June 17, 2008, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Court, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the April 2005 and June 2008 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's post-service VA medical records.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim for an increased rating for the 
period prior to June 17, 2008.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in May 2005.  The 
examination report obtained is thorough and contains 
sufficient information to decide the left knee issue on 
appeal for the period prior to June 17, 2008.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
left knee issue on appeal, for the period prior to June 17, 
2008.

Increased Rating

The present appeal involves the Veteran's claim that prior to 
June 17, 2008, the severity of his service-connected left 
knee disability warrants a disability rating in excess of 10 
percent.  In a substantive appeal received in December 2006, 
the Veteran noted that he has significant instability and has 
limited range of motion due to the fact that his left knee is 
currently "bone to bone."  He further noted that he has 
undergone multiple surgeries.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The increased rating issue in this case involves his left 
knee.  The Board notes at this point that normal flexion of 
the knee is to 140 degrees, and normal extension of the knee 
is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's service-connected left knee with internal 
derangement and synovitis, chronic, with degenerative joint 
disease has been rated by the RO under the provisions of 
Diagnostic Code 5261.  Under this regulatory provision, a 
rating of 10 percent is warranted for extension limited to 10 
degrees.  A rating of 20 percent is warranted for flexion 
limited to 15 degrees.  A 30 percent is warranted for 
extension limited to 20 degrees.  A rating of 40 percent is 
warranted for extension limited to 30 degrees.  A maximum 
rating of 50 percent is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Turning to other Diagnostic Codes applicable to knee 
disabilities, the Board notes that a 30 percent disability 
rating is warranted under Diagnostic Code 5256 when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  

Under Diagnostic Code 5257, a rating of 10 percent is 
warranted when there is slight recurrent subluxation or 
lateral instability; a 20 percent rating is warranted when 
there is moderate recurrent subluxation or lateral 
instability of the knee; and a 30 percent rating is warranted 
when there is severe recurrent subluxation or lateral 
instability of the knee. 
  
Under Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  

Diagnostic Code 5260 provides that a rating of 20 percent 
rating is warranted for flexion limited to 30 degrees.  

A 20 percent disability rating is available under Diagnostic 
Code 5262 when there is malunion of the tibia and fibula with 
moderate knee or ankle disability.  There is no rating in 
excess of 10 percent available under Diagnostic Codes 5259 
and 5263.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 
5257, 5258, 5259, 5260, 5262 and 5263.  

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more 
major joints or two or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 
5003.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is x-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

Initially, the Board notes that the 10 percent disability 
rating was initially assigned in contemplation of extension 
limited to 10 degrees, per Diagnostic Code 5261.  In May 
2005, the Veteran underwent a VA examination, and the 
examiner noted that range of motion was 0 to 115 degrees.  
The examiner noted that there was a mildly increased pain 
with resisted full extension in the knee, but not near full 
flexion.  There was mild fatigability and weakness seen and 
there was antalgia in his gait favoring the side.  Review of 
VA outpatient treatment records reflect that in July 2007 his 
extension was to 5 degrees, and in July 2008, his extension 
was to 0 degrees.  Thus, based on such objective findings, a 
compensable rating would not be warranted under such 
diagnostic criteria.  However, the May 2005 VA examiner 
specifically opined that an additional 10 degree range of 
motion loss would be assigned to the left knee in 
consideration of the DeLuca factors.  Such 10 degree range of 
motion loss was based on the fatigability, weakness, and pain 
exhibited near full extension.  In consideration of such an 
additional 10 degrees of limitation of extension based on the 
examiner's findings would amount to a limitation of 10 
degrees, which would continue to warrant a 10 percent 
disability rating under the rating criteria.  However, a 
disability rating in excess of 10 percent is not warranted 
under Diagnostic Code 5261, even in consideration of the 
DeLuca criteria.

A higher rating under Diagnostic Code 5260 is also not for 
application since flexion was to 115 degrees at the time of 
the May 2005 VA examination, and a June 2008 VA treatment 
record also reflects flexion to 115 degrees.  

The Board further notes that Diagnostic Codes 5256 and 5257 
are not for application since there is no ankylosis the knee 
and there is no recurrent subluxation or lateral instability, 
respectively.  While acknowledging the Veteran's complaints 
of stability in his substantive appeal, the Board notes that 
at the May 2005 VA examination, the Veteran specifically 
denied any giving way.  On objective examination, the 
examiner stated that the medial collateral ligament and 
lateral collateral ligaments were stable, and Lochman's was 
negative.  Likewise, a June 2008 VA treatment record shows 
that the Veteran's knee was stable.  In addition, Diagnostic 
Code 5258 is not for application since there is no dislocated 
semilunar cartilage.

The Board acknowledges the Veteran's July 2009 video 
conference testimony that he wore a brace.  The Board notes 
that while the Veteran did undergo surgery for left tibia 
excision in October 2007, an October 2007 VA treatment record 
shows that his fracture had healed.  There is no indication 
of malunion or nonunion of the tibia and fibula to warrant a 
higher rating under Diagnostic Code 5262. 

Also, staged ratings are not for application prior to June 
17, 2008, since the Veteran's left knee disability is 
adequately contemplated by the existing 10 percent rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  At the May 2005 VA examination, the 
Veteran reported that his left knee did affect his usual 
occupation and that he has pain in his knee when he works.  
He reported decreased abilities to bend, lift and carry.  
VA's General Counsel has noted "mere assertions or evidence 
that a disability interferes with employment" is not enough 
to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the Veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
Veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  At the Board hearing, the Veteran testified that up 
until his left knee surgery, he had been employed.  He 
reported that he lost his job just prior to his knee 
replacement due to the fact that he only had two weeks 
notice.  The Board notes, however, that the convalescence 
period in which he received a temporary total rating from 
June 17, 2008, to July 31, 2009 is not contemplated by this 
appeal.  Moreover, the Board hearing was held prior to his 
temporary total rating had expired, and a 30 percent 
disability rating became effective from August 1, 2009 (the 
merits of which have yet to be addressed).  The Veteran 
testified that he intended to seek employment; however, was 
dealing with a personal crisis in his family.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the Veteran's assertions regarding his 
employability, the Board has also considered a claim for a 
TDIU.  As detailed, the Veteran has asserted in various 
statements of record that his left knee disability interferes 
with his employment.  However, while the record reflects 
interference, the record does not reflect unemployment per se 
during the period prior to June 17, 2008.  The Court has held 
that a request for a total disability rating (TDIU) based on 
individual unemployability, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim, or, if 
the disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  The Board observes that prior to 
June 17, 2008, the Veteran's disabilities do not meet the 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  
Further, in the instant case, at the Board hearing, the 
Veteran testified that prior to his temporary total rating he 
was working, and had planned to seek employment at the end of 
his convalescent period after dealing with some personal 
family issues.  In turn, the Veteran cannot be considered 
unemployable, and thus, a total rating based on individual 
unemployability is not warranted. 



New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Although the RO may have determined that new and material 
evidence was received to reopen the claim when it adjudicated 
the claim based on the merits by rating decision in November 
2005, the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

A claim to reopen the Veteran's claim of entitlement to 
service connection for right knee disability was denied by a 
May 1997 rating decision.  The Veteran was informed of the 
decision in May 1997.  The Veteran did not file a notice of 
disagreement within one year from the date of notification of 
the rating decision to appeal the denial of the claim.  See 
38 U.S.C.A. § 7105(b)(1).  Under the circumstances, the Board 
finds that the May 1997 rating decision became final.  See 
38 U.S.C.A. § 7105(c).

The evidence of record at the time of the May 1997 rating 
decision consisted of June 1996 and July 1996 VA treatment 
records, October 1996 and April 1997 VA examinations, and 
July 1996 and March 1997 x-rays.  By rating decision in May 
1997, the RO denied the claim because the evidence was 
duplicative of what was previously considered.  The Board 
notes that the last prior final decision was from May 1987 in 
which the Veteran's new and material claim was denied since 
the evidence did not show the onset of chronic disability of 
the right knee in service and the evidence showed significant 
trauma to the right knee subsequent to service.  

Additional evidence submitted since the May 1997 rating 
decision is a March 2005 VA treatment record showing that the 
Veteran complained of bilateral knee pain for years.  
Further, a May 2005 VA examination shows that the VA examiner 
opined that the right knee is due to a combination of a work 
related injury to his right knee and his underlying condition 
of the left knee.  Although in a May 2005 addendum opinion, 
the examiner opined that the Veteran's right knee 
symptomatology was less likely than not due to his service-
connected left knee disability.

The Board finds that the initial May 2005 VA opinion 
constitutes evidence which relates to an unestablished fact 
necessary to substantiate the Veteran's claim of service 
connection for right knee disability, to include as due to a 
service-connected disability; is neither cumulative nor 
redundant; and raises a reasonable possibility of 
substantiating the claim.  Accordingly, as new and material 
evidence has been received, the Board finds the claim of 
entitlement to service connection for right knee disability 
is reopened.  38 U.S.C.A. § 5108.   


ORDER

Entitlement to an increased rating for left knee with 
internal derangement and synovitis, chronic, with 
degenerative joint disease, evaluated as 10 percent disabling 
prior to June 17, 2008, is not warranted.  To this extent, 
the appeal is denied.  

New and material evidence has been received to reopen a claim 
of entitlement to service connection for right knee 
disability, claimed as due to service-connected left knee 
disability.  To this extent, the appeal is granted, subject 
to the directions set forth in the remand section of this 
decision.  




REMAND

Right knee disability

The Veteran contends that his current right knee disability 
is due to his service-connected left knee disability.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that when the Veteran was afforded a VA 
examination in May 2005, the VA examiner originally opined 
that it was at least as likely as not that the Veteran's 
right knee disability is related to his service-connected 
left knee disability.  The VA examiner noted the Veteran's 
altered gait, chronic left knee pain, and increasing symptoms 
caused problems to the Veteran's right knee.  Subsequently, 
the RO issued a statement asking for another opinion since it 
was uncertain whether the VA examiner reviewed the entire 
claims file.  The RO specifically directed the examiner's 
attention to certain post service treatment records.  In 
response, the VA examiner submitted a May 2005 VA addendum in 
which he then concluded that it was less likely than not that 
the Veteran's right knee disability was caused by the 
Veteran's service-connected left knee disability.  

At this juncture, it is impossible to determine whether the 
RO attempted to provide the VA examiner with corrective 
comments or attempted to improperly influence the examiner.  
Since it is not permissible for the VA to undertake 
additional development if a purpose was to obtain evidence 
against an appellant's case, another VA examination is 
necessary to determine whether service connection can be 
granted on a secondary basis.  See Marino v. Principi, 7 Vet. 
App. 305, 312 (2003).  

Furthermore, at the Board hearing the Veteran testified that 
his treating VA physician had offered an opinion in May 2008 
as to the etiology of his right knee disability.  
Specifically, the Veteran testified that his physician 
believed that his current right knee symptomatology was due 
to his left knee disability.  The RO should attempt to obtain 
such May 2008 opinion from the Veteran's treating orthopedic 
physician.

Left knee disability

As detailed, the Veteran is in receipt of a 30 percent 
disability rating for left knee disability, effective August 
1, 2009.  Initially, the Board notes that VA treatment 
records are only on file for the period from July 2008.  
Updated VA treatment records from July 2008 should be 
associated with the claims folder.  

Moreover, in light of the fact that the Veteran's temporary 
total evaluation recently expired, the Veteran should be 
afforded a new VA examination to assess the current severity 
of his service-connected left knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain VA treatment records for the 
period July 2008 to the present, from the 
VA Medical Center in Denver, Colorado.  
The RO should also specifically request 
the outstanding May 2008 opinion from the 
Veteran's treating orthopedic physician 
(see discussion hereinabove and hearing 
testimony).  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

2.  The Veteran should be scheduled for a 
VA right knee examination with a 
different VA examiner other than the one 
who conducted the May 2005 VA 
examination.  The claims file should be 
made available to the examiner for 
review.  Any medically indicated special 
tests, such as x-rays, should be 
accomplished.  

a)  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that any right knee disability is 
proximately due to the Veteran's service-
connected left knee disability?

b)  Is it at least as likely as not (a 50 
percent or higher degree of probability) 
that any right knee disability is 
aggravated by the Veteran's service-
connected left knee disability?

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

3.  The RO should arrange for the Veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the current severity of his 
left knee disability.  It is imperative 
that the claims file be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
indicated studies, including X-rays, 
should be performed.  The examiner should 
undertake range of motion studies of the 
knee, noting the exact measurements for 
flexion and extension, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner should 
identify any objective evidence of pain 
and attempt to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  The examiner 
should provide an opinion concerning the 
degree of severity of any instability or 
subluxation of the knee.  The examiner 
should also determine if the left knee 
locks and if so the frequency of the 
locking.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected left knee 
disability on the Veteran's ability to 
work and provide supporting rationale for 
this opinion.

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of entitlement to service 
connection for right knee disability, 
claimed as due to service-connected left 
knee with internal derangement and 
synovitis, chronic, with degenerative 
joint disease; and readjudicate the issue 
of entitlement to an increased rating for 
left knee with internal derangement and 
synovitis, chronic, with degenerative 
joint disease, currently evaluated as 30 
percent disabling from August 1, 2009.  
The RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M.W. KREINDLER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


